UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1218


ALFRED ROBINSON, JR.,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:13-cv-00144-MSD-TEM)


Submitted:   May 19, 2015                     Decided: May 21, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alfred Robinson, Jr., Appellant Pro Se.   Mark Anthony Exley,
Assistant  United  States  Attorney, Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Alfred Robinson, Jr., appeals the district court’s order

adopting the recommendation of the magistrate judge and vacating

the Commissioner of Social Security’s decision denying Robinson

social     security      disability     benefits          and     remanding       for    a

rehearing     pursuant      to   42   U.S.C.   § 405(g)         (2012).          We   have

reviewed the record and find no reversible error.                         Accordingly,

we   affirm     for   the    reasons    stated       by     the       district    court.

Robinson v. Colvin, No. 4:13-cv-00144-MSD-TEM (E.D. Va. Jan. 15,

2015).     We dispense with oral argument because the facts and

legal    contentions     are     adequately    presented          in    the   materials

before   this    court    and    argument    would    not       aid    the    decisional

process.



                                                                                 AFFIRMED




                                         2